FILED
                            NOT FOR PUBLICATION                             FEB 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30197

               Plaintiff - Appellee,             D.C. No. 2:97-cr-00115-RHW

  v.
                                                 MEMORANDUM *
JEFFREY LOUIS KINNEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jeffrey Louis Kinney appeals from the 16-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kinney contends that the district court committed procedural error by basing

the sentence on clearly erroneous facts. The record reflects that the district court’s

view of the evidence was “plausible in light of the record viewed in its entirety.”

United States v. Cantrell, 433 F.3d 1269, 1284 (9th Cir. 2006).

      Kinney also contends that the sentence is substantively unreasonable

because, among other things, he had served sufficient time on the underlying

charge. In light of the totality of the circumstances, the district court’s sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc).

      Kinney’s motion to enlarge the record on appeal is denied. See Fed. R. App.

P. 10(e); Lowry v. Barnhart, 329 F.3d 1019, 1025-26 (9th Cir. 2003).

      AFFIRMED.




                                            2                                     10-30197